Citation Nr: 1423545	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-27 241A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right leg disability, including residuals of a tibia fracture and circulation problems.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral hip disability.


REPRESENTATION

Veteran represented by:	John E. Walus, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from February 8, 1988, to March 8, 1988.  The Veteran's service treatment records indicate that he was discharged by reason of enlistment in error for failure to meet physical standards.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran provided testimony before the undersigned in October 2013, and a transcript of this hearing has been associated with the record.

The Veteran has submitted evidence to the Board without a waiver of review in the first instance by the agency of original jurisdiction (AOJ).  However, the Veteran is not prejudiced by the Board's review of the evidence in the first instance because the evidence is not pertinent to the Veteran's claims.  Accordingly, a remand to the AOJ for initial review of the newly-received documents is not required.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands that would only result in imposing additional burdens on VA, with no benefit flowing to the claimant, are to be avoided.)

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

It appears that the issue of service connection for an acquired psychiatric disability has been raised by the record, but this is not clear.  It has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action (if needed).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The weight of the competent and credible evidence of record supports a finding that a right leg disability existed prior to the Veteran's service, but the right leg disability was not aggravated during service.
 
2.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between a back disability and any service-connected disability.

2.  The weight of the competent and credible evidence of record does not support a finding that a relationship exists between a bilateral hip disability and any service-connected disability.


CONCLUSIONS OF LAW

1.  A right leg disability was not incurred in or aggravated by the Veteran's military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  A back disability is not the result of, nor is it aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2013).

3.  A bilateral hip disability is not the result of, nor is it aggravated by, a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed in this decision.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for a Right Leg Disability

The Veteran asserts that he is entitled to service connection for a right leg disability, including a tibia fracture.  For the reasons that follow, the Board finds that the Veteran's right leg disability both pre-existed service and was not aggravated by service, and therefore service connection is not warranted.  

Every veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002); VAOPGCPREC 3-03 (July 16, 2003).  

In this case, the Veteran's February 1988 Report of Medical Examination noted that the Veteran had suffered a fracture of the right leg in December 1986.  Accordingly, the above-described presumption of soundness does not attach because the Veteran's right leg disability was noted during his February 1988 enlistment examination.  

If, as in this case, a pre-existing disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but he may instead bring a claim for service-connected aggravation of that disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir 2004).  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  A pre-existing injury or disease is considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(a) (2013).  Aggravation may not be conceded when the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 ; Falzone v. Brown, 8 Vet. App. 398, 402 (1995); Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (holding that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service beyond its natural progression.  Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).

Turning to the facts in this case, on February 18, 1988, the Veteran complained of pain in his right leg following heavy physical training.  It was noted that the Veteran had a history of a right tibial fracture in December 1986, which was followed by six months of casting, and physical therapy lasting until October 1987.  Examination revealed that the Veteran had tenderness along the anterior aspect of the tibia.  No soft tissue swelling was noted, and the distal neurovascular function was intact.  The Veteran had a full range of motion with no cyanosis, clubbing, or edema.  X-ray examination revealed a well-healed old proximal tibial fracture.  An additional orthopedic consultation conducted days later noted that the Veteran's symptoms were essentially unchanged.  

It was felt that the Veteran should not continue on active duty because he was unable to perform his assigned duties as a result of his right leg pain.  At that time, the Veteran refused to cooperate with all phases of treatment.  The Veteran was noted to have poor motivation for continued military service.  The consultant diagnosed with Veteran with right leg pain that existed prior to entry and mild resolving periostitis. 

On February 29, 1988, a Medical Board, in view of the Veteran's current symptoms, his in-service physical findings and recommendations, and his past medical history, recommended that the Veteran be discharged as unfit for further duty as a result of being enlisted in error.  The Medical Board opined that the Veteran's diagnosis was right leg pain that existed prior to entry.  The Medical Board opined that the Veteran had no unfitting physical disability incurred in or aggravated by active military service, either in the current period or any prior period, providing highly probative evidence against this claim. 

Beyond the service records, there is no medical evidence of further treatment or evaluation for a right leg condition until March 2010, when the Veteran underwent an examination of his right leg disability in association with this appeal.  It was noted that the Veteran had an old fracture deformity in the proximal tibial diaphysis.  Findings suggested the possibility of a stress fracture, underlying infection, or neoplasm.  

The Board has otherwise reviewed the medical evidence for any suggestion that the Veteran's right leg disability was worsened beyond the natural progression by active duty military service for about one month, and it has found no such suggestion, nor has it found any evidence of additional treatment for a right leg disability other than the Veteran's medical opinion.  Upon review of the medical evidence of record, the Board finds that the record does not support a finding that the Veteran's right leg disability was increased in severity in service beyond its natural progression.  

In addition to the medical evidence of record, the Board has carefully reviewed the Veteran's contentions relating to his right leg disability.  In April 2009, the Veteran stated that he received treatment from a private hospital from April 1988 to June 1988 for stress fractures of the right tibia and associated circulation problems.  In his October 2013 hearing before the undersigned, the Veteran stated that "not even two days" after his discharge from service, he went to a private hospital on an emergency basis, seeking treatment for his right leg.  The Veteran stated that he was advised to stay off of his leg for up to two months.  The Veteran stated that he continued receiving treatment for his right leg up to four months after that time.  

While the private hospital identified by the Veteran has provided records relating to treatment of the Veteran, none of these records document treatment for a right leg disability at any time, providing some evidence against this contention. 

To the extent that the Veteran believes that his right leg disability was permanently worsened by this period of military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge, including, for example, experiencing physical symptoms such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, namely, whether a right leg disability was worsened beyond its natural progression during service for one month more than 20 years ago, the issue of the progression of a medical condition is a determination outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

Furthermore, the Board finds that the Veteran's contentions regarding the increased severity of his symptoms soon after service are not supported by the medical evidence of record, which shows no such increase.  In fact, the best evidence in this case, the service records and post service records right after service, provide evidence against such a finding of high probative value outweighing the Veteran's current belief.    

Thus, although the Board has carefully considered the lay contentions of record, the Board ultimately affords the objective medical evidence of record, which fails to show that the Veteran's right leg disability was permanently worsened by his military service, with greater probative weight than the Veteran's lay opinions.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's right leg disability was not aggravated by his one-month period of service.  The benefit sought on appeal is accordingly denied. 

Service Connection for a Back Disability and Bilateral Hip Disability

The Veteran asserts that he is entitled to service connection for a back disability and a bilateral hip disability secondary to his right leg disability.

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183, 187 (1993). Additional disability resulting from the aggravation of a non-service-connected disability by a service-connected disability is also service connected.  38 C.F.R. § 3.310 (2013); Allen v. Brown, 7 Vet. App. 439 (1995).  To establish service connection for a claimed disability on a secondary basis, there must be medical evidence of a current disability, a service-connected disability, and medical evidence of a nexus between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).  

Turning to the facts in this case, this decision denies service connection for a right leg disability, and the Veteran is otherwise not service-connected for any disabilities.  Therefore, the Veteran's claims for service connection for back and bilateral hip disabilities on a secondary basis fail on the basis that there is no service-connected disability.

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the claims.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The benefit sought on appeal is accordingly denied. 

Duties to Notify and Assist

VA has a duty to notify a veteran of the information and evidence necessary to substantiate a claim for VA benefits and to assist veterans in development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  When VA receives a complete or substantially complete application for benefits, it must notify the veteran of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the veteran is expected to provide.  38 U.S.C.A. § 5103 (West 2002 & Supp. 2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.326 (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).

Prior to the initial adjudication of the Veteran's claim, a letter dated April 2009 was sent to the Veteran in accordance with the duty to notify.  38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Specifically, the April 2009 letter informed the Veteran of information and evidence necessary to substantiate the claim, information and evidence that VA would seek to obtain, information and evidence that the Veteran was expected to provide, and information regarding the process by which initial disability ratings and effective dates are established.  The Board finds that the notice requirements have been fulfilled, and that no further notice is necessary.

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  The Veteran's service treatment records and post-service VA and private medical records have been obtained, to the extent available.  

The Veteran has not been afforded a VA examination addressing his claimed back and bilateral hip disabilities, and he has not been afforded a VA examination addressing the relationship between his right leg disability and his service.  No such examination is required.  When determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2013).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  While there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Waters v. Shinseki, 601 F.3d 1274, 1277 (Fed. Cir. 2010); Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service, as in this case, would not suffice to meet the standard because this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the only evidence that the Veteran's claimed disabilities are related either to his military service or to each other is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence. 

Beyond this fact, the Board finds that the medical evaluation during service provides more than enough medical evidence to address the Veteran's central contention.  Therefore, beyond the above, the Board also finds that there is otherwise  sufficient competent medical evidence of record to make a decision on the claim.  

Accordingly, the Board finds that referral for a VA medical examination is not warranted.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for a right leg disability, including residuals of a tibia fracture and circulation problems, is denied.

Service connection for a back disability is denied.

Service connection for a bilateral hip disability is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


